DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210106.

Amendment to The Specification
	The Amendment to The Specification filed 12/21/2020 is acknowledged. 

Status of Claims
Claim(s) 1, 4-12 and 14-19 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct minor issues in Claims 1, 10 and 16: 

---Beginning of Amendments---
1. (Currently Amended) A path planning system for off-road vehicles, comprising: 
a processor configured to:
receive, via a plan requestor and executor system, a plan request; 

assign, via a swath connector, costs to potential connections between swaths in the set of swaths; [[and]]
derive a first vehicle plan based on the costs to the potential connections between swaths, wherein the first vehicle plan comprises a first path for a first off-road vehicle to operate in a field, wherein the processor is configured to derive the first vehicle plan by formulating a traveling salesperson (TSP) problem based on the costs by deriving a plurality of cities, each city corresponding to an end point of each of the swaths in the set of swaths[[,]]; and
control the first off-road vehicle to operate in the field based on the first vehicle plan.

10. (Currently Amended) A method of path planning for off-road vehicles, comprising: 
receiving, via a plan requestor and executor system, a plan request; 
deriving, via a swath and partition generator system, a set of partitions and a set of swaths corresponding to the set of partitions based on the plan request, wherein each swath comprises a width at least as wide as an agricultural implement included in a first off-road vehicle or being towed by the first off-road vehicle during operations of the first off-road vehicle in the field;
assigning, via a swath connector, costs to potential connections between swaths in the set of swaths; [[and]]

control the first off-road vehicle to operate in the field based on the first vehicle plan.

16. (Currently Amended) A tangible, non-transitory computer readable medium comprising instructions configured to:
receive a plan request;
derive a set of partitions and a set of swaths corresponding to the set of partitions based on the plan request;
assign costs to potential connections between swaths in the set of swaths; [[and]]
derive a first vehicle plan based on the costs to the potential connections between swaths, wherein the first vehicle plan comprises a first route for a first off-road vehicle to operate in a field; [[and]]
derive a second vehicle plan based on the costs to the potential connections between swaths, wherein the second vehicle plan comprises a second route for concurrent operations of the first off-road vehicle and a second off-road vehicle in the field; and
control the first off-road vehicle to operate in the field based on the first vehicle plan and the second off-road vehicle to operate in the field based on the second vehicle plan.
---End of Amendments---
Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 4-12 and 14-19 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20090118904 A1 (“Birnie”) discloses methods and systems for planning a path of an agricultural vehicle. In one embodiment, a first point of a first planned path and a second point of a second planned path are determined. A path plan is then automatically generated connecting the first point and the second point.
US 20140278696 A1 (“Anderson”) teaches an invention for determining a work path for a machine. An example method disclosed herein includes determining whether the auxiliary machine is to assist the host machine in a plurality of work cells in a work area; based on determining whether the auxiliary machine is to assist the host machine in one of the plurality of work cells, assigning an auxiliary power mode for the one of the plurality of work cells, the auxiliary power mode comprising one of a neutral mode or a power assist mode; and in power assist mode, controlling the auxiliary machine to provide auxiliary tractive power in one of the 
Definition - Travelling Salesperson Problem (hereafter “TSP”) teaches a computer science algorithm optimized to find the shortest path between various nodes.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1 and 4-9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
derive, via a swath and partition generator system, a set of partitions and a set of swaths corresponding to the set of partitions based on the plan request;
assign, via a swath connector, costs to potential connections between swaths in the set of swaths; 
derive a first vehicle plan based on the costs to the potential connections between swaths, wherein the first vehicle plan comprises a first path for a first off-road vehicle to operate in a field, 
wherein the processor is configured to derive the first vehicle plan by formulating a traveling salesperson (TSP) problem based on the costs by deriving a 
control the first off-road vehicle to operate in the field based on the first vehicle plan.

Regarding Claim(s) 10-12 and 14-15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
deriving, via a swath and partition generator system, a set of partitions and a set of swaths corresponding to the set of partitions based on the plan request, 
wherein each swath comprises a width at least as wide as an agricultural implement included in a first off-road vehicle or being towed by the first off-road vehicle during operations of the first off-road vehicle in the field;
assigning, via a swath connector, costs to potential connections between swaths in the set of swaths; 
deriving a first vehicle plan based on the costs to the potential connections between swaths, wherein the first vehicle plan comprises a first path for the first off-road vehicle to operate in a field; and
control the first off-road vehicle to operate in the field based on the first vehicle plan.

Regarding Claim(s) 16-19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:

assign costs to potential connections between swaths in the set of swaths;
derive a first vehicle plan based on the costs to the potential connections between swaths, wherein the first vehicle plan comprises a first route for a first off-road vehicle to operate in a field; 
derive a second vehicle plan based on the costs to the potential connections between swaths, wherein the second vehicle plan comprises a second route for concurrent operations of the first off-road vehicle and a second off-road vehicle in the field; and
control the first off-road vehicle to operate in the field based on the first vehicle plan and the second off-road vehicle to operate in the field based on the second vehicle plan.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung' s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)